        Case 2:18-cv-00649-TS-DBP Document 64 Filed 05/31/19 Page 1 of 4




Perry Clegg (USB 7831)                                 Ben E. Brown
        pclegg@kunzlerlaw.com                          Utah Bar No. 9332
KUNZLER BEAN & ADAMSON, PC                             Tim K. Brown
50 W. Broadway, Suite 1000                             Utah Bar No. 13016
Salt Lake City, UT 84101                               MOODY BROWN LAW
Tel.: (801) 994-4646                                   2525 North Canyon Road
Fax: (801) 531-1929                                    Provo, Utah 84604
                                                       Telephone: (801) 356-8300
Attorneys for Plaintiff,                               Facsimile: (801) 356-8400
Modern Font Applications LLC                           bbrown@moodybrown.com
                                                       tbrown@moodybrown.com

                                                       (Additional counsel listed below)

                                                       Attorneys for Defendant,
                                                       Allegiant Travel Company

                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


MODERN FONT APPLICATIONS LLC, a
Utah limited liability company,                            Case No. 2:18-cv-00649-TS-DBP

                Plaintiff,                            JOINT MOTION TO FURTHER STAY
                                                       FOR SETTLEMENT DISCUSSIONS
        v.
                                                                 Judge Ted Stewart
ALLEGIANT TRAVEL COMPANY, a                                Magistrate Judge Dustin B. Pead
Nevada corporation,
                                                                  Jury Trial Demanded
                Defendant(s).



                                          JOINT MOTION

       Plaintiff and Defendant hereby jointly move for an Order further staying all deadlines and

proceedings in this case for an additional seven (7) days from the date of entrance of the Order,

to permit the parties to continue to conduct settlement discussions without the need or obligation

to attend to other matters related to litigation of this case. The parties believe they are close to



                                                                                                Page 1
       Case 2:18-cv-00649-TS-DBP Document 64 Filed 05/31/19 Page 2 of 4



reaching settlement. This motion will not affect any dates set by the Court.

       The parties request that proceedings automatically resume at the end of the seven (7) day

period unless the parties have filed dismissal papers or a request for a further stay to continue

settlement discussions.

       A proposed order is being filed herewith.



Dated: May 31, 2019                         Respectfully submitted,
                                            By:      /s/ Perry S. Clegg

                                                   Perry S. Clegg (USB 7831)
                                                           pclegg@kunzlerlaw.com
                                                   KUNZLER BEAN & ADAMSON, PC
                                                   50 W. Broadway, Suite 1000
                                                   Salt Lake City, UT 84101
                                                   Tel.: (801) 994-4646
                                                   Fax: (801) 531-1929

                                                   Attorneys for Plaintiff,
                                                   Modern Font Applications LLC

Dated: May 31, 2019                         Respectfully submitted,
                                            By:      /s/ Matthew Berntsen


                                                   Ben E. Brown
                                                   Utah Bar No. 9332
                                                   Tim K. Brown
                                                   Utah Bar No. 13016
                                                   MOODY BROWN LAW
                                                   2525 North Canyon Road
                                                   Provo, Utah 84604
                                                   Telephone: (801) 356-8300
                                                   Facsimile: (801) 356-8400
                                                   bbrown@moodybrown.com




                                                                                              Page 2
Case 2:18-cv-00649-TS-DBP Document 64 Filed 05/31/19 Page 3 of 4



                               tbrown@moodybrown.com

                               Neil J. McNabnay
                               Texas Bar No. 24002583
                               Ricardo J. Bonilla
                               Texas Bar No. 24082704
                               FISH & RICHARDSON P.C.
                               1717 Main Street, Suite 5000
                               Dallas, Texas 75201
                               Telephone: (214) 747-5070
                               Facsimile: (214) 747-2091
                               mcnabnay@fr.com
                               rbonilla@fr.com

                               Mathew C. Berntsen
                               Mass. Bar No. 678533
                               FISH & RICHARDSON P.C.
                               One Marina Park Drive
                               Boston, MA 02210
                               Telephone: (617) 542-5070
                               Facsimile: (617) 542-8906
                               berntsen@fr.com

                               Caitlin M. Dean
                               Texas Bar No. 24109797
                               FISH & RICHARDSON P.C.
                               1221 McKinney St., Suite 2800
                               Houston, Texas 77010
                               Telephone: (713) 654-5300
                               Facsimile: (713) 652-0109
                               cdean@fr.com

                               Attorneys for Defendant,
                               Allegiant Travel Company




                                                                   Page 3
        Case 2:18-cv-00649-TS-DBP Document 64 Filed 05/31/19 Page 4 of 4



                                 CERTIFICATE OF SERVICE

       I hereby certify that on May 31, 2019, I electronically filed the foregoing document with

the clerk of the court for the U.S. District Court for the District of Utah, using the electronic case

filing system of the court. The electronic case filing system sent a “Notice of Electronic Filing”

to the attorneys of record who have consented in writing to accept this Notice as service of this

document by electronic means.


                                                          /s/ Perry S. Clegg
                                                           Perry S. Clegg




                                                                                               Page 4
